t c summary opinion united_states tax_court ivette munson petitioner v commissioner of internal revenue respondent docket no 18210-07s filed date ivette munson pro_se melissa j hedtke for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest whole dollar reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner is entitled to deductions for business_expenses and whether she is liable for the accuracy-related_penalty background the parties submitted a stipulation of facts with accompanying exhibits that is incorporated by reference petitioner resided in minnesota when she filed the petition in petitioner worked part time for data recognition corp drc and for target corp target she received a form_w-2 wage and tax statement from each employer she also performed freelance translating services for betmar languages inc betmar and multilingual word inc word each corporation reported petitioner’s earnings on a form 2the dollar_figure deficiency is composed of income_tax of dollar_figure and self-employment_tax of dollar_figure petitioner’s liability for the self-employment_tax and her deduction therefor are computational matters to be resolved consistent with the court’s opinion see sec_164 sec_1401 sec_1402 3petitioner admits that she received and failed to report self-employment_income of dollar_figure from betmar languages inc and dollar_figure from multilingual word inc as respondent determined in the notice_of_deficiency issued in date misc miscellaneous income which she admits to receiving as a freelance translator she earned about dollar_figure per hour petitioner exchanged telephone calls emails and faxes with betmar and word to schedule translating services she maintained a fax machine a computer and a printer and workspace in the living room of her one-bedroom apartment she used the computer and internet access to communicate with betmar and word to print directions to the assigned locations and also for personal activities petitioner’s assignments for betmar and word involved translating for patients at hospitals and other health care facilities in the twin cities area and in some cases to two different towns in minnesota out of the twin cities she drove her personal automobile to and from the facilities where she provided translating services neither betmar nor word reimbursed her for the expenses of driving to work and neither firm paid her for the time she spent driving she also drove the automobile to commute to target and drc and for shopping or other personal purposes late in petitioner compiled a mileage log purporting to document the dates and distances she drove for translating assignments she obtained the information from loose scraps of paper on which she kept notes of her translating assignments petitioner timely filed a form 1040a u s individual_income_tax_return on which she reported wages from drc and target and unemployment_compensation of dollar_figure her form 1040a did not include a schedule c profit or loss from business thus she did not report the amounts received from betmar or word which were reported on forms 1099-misc or claim deductions for any related business_expenses in date petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return for that included a schedule c for the translating activity she reported gross_receipts of dollar_figure and total expenses of dollar_figure for a dollar_figure loss the claimed business_expenses include description amount dollar_figure advertising car and truck expenses big_number legal and professional service sec_250 repairs and maintenance supplies other expenses telephone postage big_number miscellaneous parking and tolls phone education on form_8829 expenses for business use of your home petitioner claimed she used percent of her apartment for business and incurred dollar_figure in deductible home_office expenses 4respondent has not accepted the form 1040x as filed because her schedule c reflected a loss she did not claim a home_office deduction the court accepted petitioner’s form 1040x as a statement of her then-current claims of expenses for the translating activity which the court discusses infra discussion i burden_of_proof the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that a determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner that section is not applicable where as here a taxpayer has failed to satisfy the recordkeeping and substantiation requirements of the code see sec_7491 and b ii business_expense deductions taxpayers may generally deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 see also 403_us_345 110_tc_402 an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer’s business and that results from an activity that is common and accepted practice 77_tc_1124 affd without published opinion 9th cir date if a taxpayer establishes that deductible expenses were incurred but has not established the exact amounts the court may in some circumstances estimate the amounts allowable the cohan_rule see 39_f2d_540 2d cir the court can estimate the amount of a deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis for making the estimate 85_tc_731 where a taxpayer fails to provide adequate evidence of his expenses the court may uphold the commissioner’s determination denying the deduction see sec_274 sec_6001 but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating those expenses sec_274 requires strict substantiation for certain categories of expenses including those for listed_property such as cellular telephones computers and peripheral equipment and passenger automobiles sec_274 sec_280f for listed_property sec_274 requires the taxpayer to adequately substantiate the amount of the expense the amount of each business use and total use eg mileage for automobiles and time for other listed_property the time ie date of the expenditure or use and the business_purpose of the expense or use sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions are to be disallowed entirely sec_274 sanford v commissioner supra pincite see also sec_1_274-5t temporary income_tax regs fed reg date respondent does not dispute that petitioner’s translating activity qualifies as a trade_or_business rather respondent argues that petitioner has not substantiated any expenses related to her translating activity petitioner contends that her business_expenses exceeded her self-employment_income a transportation_expenses petitioner has neither asserted nor established that her residence is the principal_place_of_business for her translating activity see infra pp thus she is not entitled to a deduction for mileage or the actual costs of her transportation_expenses for commuting between her residence and the job sites of her translating activity see sec_262 113_tc_106 revrul_99_7 1999_1_cb_361 she may however be entitled to a deduction for mileage or the actual costs of her transportation_expenses for driving between the job sites 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 32_tc_947 affd per curiam 283_f2d_865 5th cir as discussed infra even if some or all of petitioner’s claimed transportation_expenses are otherwise deductible petitioner failed to substantiate her deductions in accordance with sec_274 and sec_6001 and the regulations thereunder deduction for vehicle expenses based on the standard mileage rate petitioner’s form 1040x does not show how she arrived at car and truck expenses of dollar_figure the second page of her schedule c reflects that she drove her vehicle big_number miles for business while the standard mileage rate for business use of an automobile in wa sec_40 cents which amounts to a dollar_figure deduction see revproc_2004_64 sec_2 2004_2_cb_898 she also estimated that she drove roughly big_number miles in that were not directly related to her translating activity petitioner introduced a mileage log at trial the first page is a summary and indicates that the odometer on her vehicle read big_number miles at the beginning of and big_number miles at the end of and that she drove big_number miles in each page of the log includes entries for several days the daily entries include the number of miles she claims to have driven for each translating assignment and an ending odometer reading for each day the sum of the miles driven for translating assignments for each day exactly equals the increased odometer reading for that day the log suggests that she worked days each week from january through date with the exception of the entire month of august the beginning of the mileage log indicates the odometer reading on date was big_number the last page includes a final odometer reading on date of big_number the court notes that there are inconsistent claims of mileage driven in the record the log summary includes big_number miles the log reflects big_number miles and the mileage log includes no entries for august furthermore the last mileage reading on july and the first reading on sept suggest that the odometer on petitioner’s automobile did not change at all during august the form_8829 reflects big_number miles the inconsistent claims of mileage undermine the veracity of these documents petitioner also testified that she and her husband had separate cars and as noted that she used her car for personal purposes to commute to drc and target and to drive to and from her translating assignments her purported mileage log does not reflect the actual distances she drove for her translating activity rather it seems simply to spread the total number of miles somewhat evenly over the year in addition she admitted that she prepared the log in either august or date thus she fails the requirement that the record be made at or near the time of the expenditure or use see sec_1_274-5t and temporary income_tax regs fed reg date a record maintained on a weekly basis that accounts for use during the week is an example of a record made at or near the time of use in short the court does not accord any weight to the log and finds that it is inadequate to substantiate a deduction for mileage petitioner is not entitled to a deduction for car and truck expenses based on the standard mileage rate deduction for vehicle expenses based on actual costs including repairs and maintenance petitioner also claims that she is entitled to deductions for the actual costs of her transportation_expenses such as her expenditures_for gas oil automobile insurance and repairs and maintenance she provided her bank statements as evidence of her expenditures as a general_rule however taxpayers are prohibited from claiming deductions for automobile expenses using both the actual cost method and the standard mileage rate see tesar v commissioner tcmemo_1997_207 revproc_2004_64 sec_5 c b pincite taxpayers generally may deduct an amount based on the standard mileage rate or actual costs in addition the court has concluded that petitioner’s evidence was not sufficient to substantiate her claimed deduction based on the standard mileage rate her evidence also does not sufficiently substantiate her claimed deduction based on the actual costs of her transportation_expenses petitioner therefore is not entitled to her claimed deduction based on the actual costs of her transportation_expenses see sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 b parking and toll expenses parking and toll expenses generally may be deducted as a separate item see revproc_2004_64 sec_5 c b pincite petitioner has provided neither evidence nor argument that she is entitled to her claimed deduction the issue is therefore deemed abandoned or conceded see 89_tc_46 see also stutsman v commissioner tcmemo_1961_109 and cases cited therein c telephone expenses petitioner explained that she used the telephone in her apartment for both business and personal calls and to send business faxes basic service on the first telephone line in a taxpayer’s residence is deemed a nondeductible personal_expense sec_262 petitioner has neither alleged that she used a dedicated business line nor shown that her telephone expenses were more than the basic service on a first telephone line thus she is not entitled to any deduction for_the_use_of the telephone in her apartment petitioner testified that because of limits in the number of minutes in her t-mobile cellular telephone calling plan she used it exclusively for her translating activity with the exception of at most one brief call each month she also provided her bank statements as evidence of the amount of each expenditure her evidence however does not substantiate the amount of each business use or her total use the time of each use or the business_purpose of each use see sec_1_274-5t temporary income_tax regs supra accordingly petitioner is not entitled to a deduction for cellular phone expenses see sanford v commissioner supra pincite rodriguez v commissioner supra d advertising and postage expenses at trial petitioner estimated her expenses for advertising at dollar_figure and postage at dollar_figure her form 1040x shows expenses for advertising of dollar_figure and postage of dollar_figure bearing heavily against petitioner whose inexactitude is of her own making the court will allow deductions for advertising of dollar_figure and postage of dollar_figure see cohan v commissioner f 2d pincite e supplies internet and computer expenses expenditures_for supplies and internet use are generally deductible under sec_162 verma v commissioner tcmemo_2001_132 the internet is a utility expense strict substantiation does not apply and the court may apply the cohan_rule to estimate the taxpayer’s deductible expense provided that the court has a reasonable basis for making an estimate see vanicek v commissioner t c pincite pistoresi v commissioner tcmemo_1999_39 petitioner testified that she paid about dollar_figure per month for supplies such as ink for her printer and internet access her bank statements indicate that she paid dollar_figure each month for internet service she testified that she used the internet to exchange business emails and to print directions to her translating assignments but she also testified that she used the internet for both business and personal activities bearing heavily against petitioner the court will allow a deduction of dollar_figure dollar_figure x months x business use petitioner testified that she purchased a computer in for about dollar_figure for use in her translating activity she provided her bank statements as evidence of the amount of her expenditure the evidence however does not substantiate the amount of each business use or her total use the time of each use or the business_purpose of each use see sec_1_274-5t temporary income_tax regs supra nor did she properly elect to expense the computer see sec_179 providing that the election must be made on the taxpayer’s return for the year she did not attach a schedule c to her form 1040a and respondent has not accepted her form 1040x as filed see sec_1_179-5 income_tax regs accordingly petitioner is not entitled to a deduction for the computer f education miscellaneous and legal and professional services expenses petitioner testified that she did not incur legal or professional business_expenses in and did not explain why she claimed a dollar_figure deduction for such expenses on form 1040x she also failed to present evidence or argument that she is entitled to her deductions for education and miscellaneous expenses the court deems petitioner to have conceded these issues see money v commissioner t c pincite see also stutsman v commissioner supra g business use of her home expenses for the business use of a taxpayer’s residence are deductible under limited circumstances the taxpayer must show that a portion of the residence was exclusively used on a regular basis as his her principal_place_of_business sec_280a the term ‘a portion of the dwelling unit’ refers to ‘a room or other separately identifiable space ’ a permanent partition marking off the area is not necessary hefti v commissioner tcmemo_1993_128 quoting sec_1 280a-2 g proposed income_tax regs fed reg date the term principal_place_of_business includes a place of business used by the taxpayer to perform administrative or management activities related to the trade_or_business if there is no other fixed location of the trade_or_business where substantial administrative or management activities are undertaken sec_280a petitioner claims she used of the square feet of her one-bedroom apartment regularly and exclusively for business she also testified that her home_office consisted of her desk a computer and a printer and a fax machine located in the living room of her apartment even though petitioner’s translating activity reflects a profit after the court sustains many of respondent’s adjustments the court nevertheless concludes that she is not entitled to a home_office deduction petitioner has not substantiated the amount of her claimed deduction nor has she established that she satisfies the requirements under sec_280a iii accuracy-related_penalty in pertinent part sec_6662 and b imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed that is shown on the return less any rebate as defined by sec_6211 sec_6662 the amount of the understatement is reduced by the portion of the understatement that is attributable to the taxpayer’s tax 6respondent determined an accuracy-related_penalty based on a substantial_understatement_of_income_tax in respondent’s pretrial memorandum he argued that petitioner was also liable for the accuracy-related_penalty based on negligence because the court finds that petitioner substantially understated her income_tax the court need not discuss whether she was negligent see sec_6662 fields v commissioner tcmemo_2008_207 treatment of the item if there is or was substantial_authority for the treatment or any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets this burden of production petitioner must come forward with persuasive evidence that respondent’s determination is incorrect see rule a higbee v commissioner supra respondent satisfied his burden of production under sec_7491 because the record shows that petitioner substantially understated her income_tax for the year in issue and she has not proven that she satisfies the substantial_authority or adequate_disclosure provisions see sec_6662 b higbee v commissioner supra pincite sec_6664 however provides a defense to the penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that she acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable considering the taxpayer’s education experience and knowledge may indicate reasonable_cause and good_faith id petitioner asserts that she did not report the income and expenses from her translating activity on her form 1040a because she did not know how to report business income and expenses and because her business_expenses exceeded her business income with the result that she realized a loss from her business the code is certainly complex but a taxpayer’s ignorance of how to report her income and expenses does not provide reasonable_cause for failing to include those items on her return respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
